450 F.2d 880
Ralph STELL et al., Plaintiffs-Appellees, United States ofAmerica, Plaintiff-Intervenor-Appellee,v.The BOARD OF PUBLIC EDUCATION for the CITY OF SAVANNAH andCOUNTY OF CHATHAM, Defendants, Darnell Brawner etal., Defendants-Intervenors-Appellants.
No. 71-2927.
United States Court of Appeals,Fifth Circuit.
Nov. 8, 1971.

Owen Page, Savannah, Ga., for intervenors-appellants.
Bobby L. Hill, E. H. Gadsden, Savannah, Ga., Norman J. Chachkin, New York City, for plaintiffs-appellees.
Martin Buckley, David L. Norman, Civil Rights Div., U. S. Dept. of Justice, Washington, D. C., for intervenor-appellee.
Malcolm Maclean, Arnold C. Young, Charles A. Edwards, Savannah, Ga., Brian K. Landsberg, U. S. Dept. of Justice, Civil Rights Div., Washington, D. C., for other interested parties.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
The District Court's order of August 31, 1971 is affirmed.